Exhibit 10.1

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"),
effective November 1, 2018, byand between AMERX Health Care Corporation, a
Florida corporation ("AMERX"), Procyon Corporation, a Colorado corporation
("Procyon") and Justice W. Anderson (the "Executive").

 

WHEREAS, Executive is employed by Procyon as its Chief Executive Officer and
President; and

 

WHEREAS, AMERX has, prior to the date of this Agreement, employed the Executive
as its President; and

 

WHEREAS, Procyon, the parent corporation of AMERX, has agreed to provide some of
the benefits to Executive under this Agreement; and

 

WHEREAS, Procyon and AMERX desire to continue to employ the Executive on a
full-time basis, and the Executive desires to be so employed by Procyon and
AMERX, pursuant to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

 

Section 1.1 Employment. Procyon and AMERX, hereby employs the Executive in the
respective positions described on Schedule 1 hereto as an executive officer of
Procyon and AMERX, pursuant to the terms of this Agreement. The Executive
accepts such employment and agrees to perform the duties and responsibilities
assigned to him pursuant to this Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold (the)
positions with Procyon and AMERX which are specified on Schedule 1, which is
attached hereto and incorporated herein by reference. The Executive is employed
pursuant to the terms of this Agreement and agrees to devote full-time to the
business of Procyon and AMERX. The Executive shall perform the duties set forth
on Schedule 1 while employed as an executive officer, and such further duties as
may be determined and assigned to him from time-to-time by the Board of
Directors of Procyon.

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive's duties under this Agreement. The Executive's duties shall be
rendered at AMERX offices, or at such other place or places as the Executive may
designate with AMERX approval, which shall not be unreasonably withheld.

 

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive's compensation shall be paid in full. Should AMERX or
Procyon from time-to-time require the Executive to perform job duties during
vacation periods, the Executive shall be entitled to compensatory vacation time
at a mutually agreeable time.

 

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Procyon and AMERX in
all respects, including expenses for entertainment, travel and similar items.
Procyon and AMERX, as applicable, will reimburse the Executive for all such
expenses that are reasonably related to Procyon and/or AMERX business and
primarily for Procyon and/or AMERX benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon's Chief Financial Officer.

 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon's executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

-1-

--------------------------------------------------------------------------------

 

 

ARTICLE II

COMPENSATION

 

 

Section 2.1 Base Salary. Procyon/ AMERX shall pay to the Executive a base salary
of not less than the amount specified on Schedule 1, subject to annual review
and raises in such base salary. The base salary may be changed by action of
Procyon's Board of Directors, and such changes shall thereafter be included in
the Executive's base salary as defined for purposes of this Agreement and
Procyon's bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain incentive bonuses, as set forth, and pursuant to the
conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive incentive bonuses in accordance with the provisions of the Procyon-wide
bonus plan as in effect from time to time.

 

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive's employment under this Agreement is strictly "at will,"
and may be terminated by the Executive, AMERX or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

 

Section 3.2 Renewal of Term. Subject to Procyon's Board of Directors' approval,
Executive's employment shall be automatically extended for one additional year
at the end of each year of the term, or extended term, of this Agreement on the
same terms and conditions as contained in this Agreement, unless either AMERX,
Procyon or the Executive shall, prior to the expiration of the initial term or
of any renewal term, give written notice of the intention not to renew this
Agreement.

 

Section 3.3 Termination. In the event of termination of this Agreement by the
Executive, Procyon or AMERX for any reason, including termination by death or
disability of the Executive, AMERX shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

 

-2-

--------------------------------------------------------------------------------

 

 

Section 3.4 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
Incorporated by reference into each such option grant or agreement.

 

 

ARTICLE IV

GENERAL MATTERS

 

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and AMERX, and shall not be assignable by Procyon or AMERX without the
Executive's written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and AMERX has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
November 1, 2018.

 

-3-

--------------------------------------------------------------------------------

 

 

  PROCYON CORPORATION AMERX HEALTH CARE CORP               By: /s/ James B.
Anderson By: /s/ James B. Anderson   James B. Anderson James B. Anderson  

Chief Financial Officer

Vice President of Operations

          EXECUTIVE         By: /s/ Fred W. Suggs, Jr. By: /s/ Justice W.
Anderson   Fred W. Suggs, Jr.    Justice W. Anderson   Director, Member of the
Procyon     Chief Executive Officer and President,

 

Corporation Compensation Committee

Procyon and President, Amerx Health Care Corporation

              By: /s/ Joseph R. Treshler     Joseph R. Treshler     Director,
Member of the Procyon     Corporation Compensation Committee  

 

 

 

Effective Date: November 1, 2018

 

 

FY 2019 PROCYON CORPORATION

AMERX HEALTH CARE CORPORATION

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 

Date: November 1, 2018

 

  Executive:     Justice W. Anderson        

Position:

Procyon Corporation: Chief Executive Officer and President and AMERX Health Care
Corporation: President.

        Reporting to:  Procyon Board of Directors         Base Salary: 
$210,000, annually         Benefits: As outlined in this Executive Employment
Agreement.         Term:  As described in Section 3.1 of the Executive
Employment Agreement.           The terms of the AMERX Sales Incentive and
Profit Bonuses described below shall be reviewed annually, and any amendment
thereto to be made with the mutual agreement of Procyon, AMERX and the
Executive.

       

-4-

--------------------------------------------------------------------------------

 

 

 

Duties and

   

Responsibilities:

Provide oversight of Procyon and AMERX (the wholly-owned subsidiary of Procyon)
operations; preside over Procyon Board meetings as Chief Executive Officer and
President; provide oversight of all executive and operating officers of AMERX;
devise and execute strategic planning for all aspects of business conducted by
AMERX; create new business opportunities for AMERX to remain competitive in the
marketplace; provide oversight of AMERX operations to insure sales growth,
production efficiency, quality, service and cost-effective management of
resources; financial reporting; and such other matters as determined time to
time by Procyon's Board of Directors.

                    AMERX Sales Incentive   Quarterly Sales Incentive -        
Incentive pay to Executive will be based on meeting or exceeding AMERX fiscal
quarterly product sales goals for the current fiscal year, as set and approved
by the Procyon Board of Directors.          

2% Incentive Bonus: If AMERX net sales for the fiscal quarter meets or exceeds
the budgeted quarterly goal, a 2% incentive bonus will be paid to Executive on
growth over the previous year's quarter's net sales.

 

The Sales Incentive Bonus will be paid by AMERX to the Executive 30 days
following the end of the applicable fiscal quarter.

 

 

Annual Sales Incentive:

 

 

●

Incentive bonus pay to Executive will be based on AMERX current fiscal year
product sales growth over previous fiscal year's net product sales.

     

 

●

8% Incentive: If AMERX net sales for the current fiscal year increase at least
8% but less than 15% over the prior fiscal years' net sales, incentive bonus pay
will consist of a cash payment equal to 5% of net sales over the prior fiscal
year's net sales.

     

 

●

15% Incentive: If AMERX net sales for the current fiscal year increase at least
15% but less than 25% over the prior fiscal years' net sales, incentive bonus
pay will consist of a cash payment equal to 5.5% of net sales over the prior
fiscal year's net sales and an award of 25,000 Options to purchase Shares of
Procyon Common Stock with an exercise price equal to the closing market price of
such stock on the date of grant.

 

-5-

--------------------------------------------------------------------------------

 

 

 

●

25% Incentive: If AMERX net sales for the current fiscal year increase 25% or
more over the prior fiscal year's net sales, incentive bonus pay will consist of
a cash payment equal to 6% of net sales over the prior fiscal year's total net
sales and an award of 50,000 Options to purchase Shares of Procyon Common Stock
with an exercise price equal to the closing market price of such stock on the
date of grant.

     

 

●

The Sales Incentive Bonus will be paid by AMERX to the Executive after the close
of the fiscal year end.

 

 

Profit Incentive:

The profit incentive, which includes profit from product sales, as well as
profit from other activities which may be designated from time to time by the
Board of Directors, will be based on audited financial statements for the
current fiscal year.

 

 

AMERX Profit Bonus:

 

If AMERX profit is $250,000 or more in the current fiscal year, but less than
$500,000, the Executive will receive a cash payment equal to 2.4% of the total
profit.

 

 

If AMERX profit is $500,000 or more, but less than $750,000 in the current
fiscal year, the Executive will receive a cash payment equal to 3% of the total
profit.

 

 

If AMERX profit is $750,000 or more, but less than $1,000,000 in the current
fiscal year, the Executive will receive a cash payment equal to 3.25% of the
total profit.

 

 

If AMERX profit is $1,000,000 or more in the current fiscal year, the Executive
will receive a cash payment equal to 3.45% of the total profit.

 

 

The Profit Incentive Bonus for AMERX will be paid by AMERX to the Executive
after the close of the fiscal year end.

 

-6-

--------------------------------------------------------------------------------

 

 

APPROVED:

 

  PROCYON CORPORATION      AMERX HEALTH CARE CORP         By:/s/ James B.
Anderson     By: /s/ James B. Anderson   James B. Anderson      James B.
Anderson

 

Chief Financial Officer

Vice President of Operations

                EXECUTIVE               By: /s/ Fred W. Suggs, Jr. By: /s/
Justice W. Anderson   Fred W. Suggs, Jr.   Justice W. Anderson   Director,
Member of the Procyon   Chief Executive Officer and President,   Corporation
Compensation Committee Procyon and President, Amerx Health     Care Corporation
              By: /s/ Joseph R. Treshler     Joseph R. Treshler     Director,
Member of the Procyon     Corporation Compensation Committee  

 

     

 

 

Effective Date: November 1, 2018

 

-7-